Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment as filed 1/28/2021.
This action is made Final.

	Claims 1 – 20 are pending in the case. Claims 1, 10, and 16 are independent claims. Claims 1, 10 and 16 are amended.

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant is directed to the updated rejection of the claims necessitated by the amendment.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (USPUB 20150193389 A1) in view of Chakra (USPUB 20160196314 A1) and further in view of Watanabe (USPUB 20160292207 A1).

Claim 1:
Rose teaches A method for managing content of an online information system (Claim 16), the method comprising: identifying a hyperlink within the document (Fig 3 element 320, and 0022: a list is generated of URLs on a current web page); determining a set of candidate replacement hyperlinks, the candidate replacement hyperlinks referring to replacement documents (Fig 3 element 382 and 0028-31: alternate links are found to replace inactive links, the alternate links are identified using metadata information related to the inactive links).

Rose, by itself, does not seem to completely teach each of the candidate replacement hyperlinks being determined based on comparing metadata indicative of a first classification of content included in the document with metadata indicative of a second classification of content included in each of the replacement documents, the first and second classifications including first and second attribute values, respectively, the comparing the metadata comprising determining a difference between corresponding ones of the first and second attribute values, each of the candidate replacement hyperlinks being identified as a result of at least one of the first attribute values matching a corresponding one of the second attribute values, the first attribute value matching the corresponding one of the second attribute value when the difference is within a predefined threshold; ranking the candidate replacement hyperlinks based on the comparing the metadata indicative of the first classification with the metadata indicative of a second classification; a first one of the candidate replacement hyperlinks being ranked higher than a second one of the candidate replacement hyperlinks from the first candidate replacement hyperlink having a greater number of first attribute values matching the corresponding ones of the second attribute values than the second candidate replacement hyperlink; selecting a replacement hyperlink from the set of candidate replacement hyperlinks, the replacement hyperlink being a highest ranked one of the candidate replacement hyperlinks.
The Examiner maintains that these features were previously well-known as taught by Chakra and Watanabe.
Chakra teaches each of the candidate replacement hyperlinks being determined based on comparing metadata indicative of a first classification of content included in the document with metadata indicative of a second classification of content included in each of the replacement documents, the first and second classifications including first and second attribute values, respectively (0020-21: metadata may be used to extract keywords from initial content to find similar content based on text comparisons to replace the initial content with the similar content in case the initial content is not available).
Rose and Chakra are analogous art because they are from the same problem-solving area, replacing unavailable documents with substantially similar documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rose and Chakra before him or her, to combine the 
Therefore, it would have been obvious to combine Rose and Chakra to obtain the invention as specified in the instant claim(s).
Rose and Chakra do not seem to completely teach the comparing the metadata comprising determining a difference between corresponding ones of the first and second attribute values, each of the candidate replacement hyperlinks being identified as a result of at least one of the first attribute values matching a corresponding one of the second attribute values, the first attribute value matching the corresponding one of the second attribute value when the difference is within a predefined threshold; ranking the candidate replacement hyperlinks based on the comparing the metadata indicative of the first classification with the metadata indicative of a second classification; a first one of the candidate replacement hyperlinks being ranked higher than a second one of the candidate replacement hyperlinks from the first candidate replacement hyperlink having a greater number of first attribute values matching the corresponding ones of the second attribute values than the second candidate replacement hyperlink; selecting a replacement hyperlink from the set of candidate replacement hyperlinks, the replacement hyperlink being a highest ranked one of the candidate replacement hyperlinks.
The Examiner maintains that these features were previously well-known as taught by Watanabe.
Watanabe teaches the comparing the metadata comprising determining a difference between corresponding ones of the first and second attribute values, each of the candidate replacement hyperlinks being identified as a result of at least one of the first attribute values matching a corresponding one of the second attribute values, the first attribute value matching the corresponding one of the second attribute value when the difference is within a predefined threshold; ranking the candidate replacement hyperlinks based on the comparing the metadata indicative of the first classification with the metadata indicative of a second classification; a first one of the candidate replacement hyperlinks being ranked higher than a second one of the candidate replacement hyperlinks from the first candidate replacement hyperlink having a greater number of first attribute values matching the corresponding ones of the second attribute values than the second candidate replacement hyperlink; selecting a replacement hyperlink from the set of candidate replacement hyperlinks, the replacement hyperlink being a highest ranked one of the candidate replacement hyperlinks (0067-70, 0079, 0108: “the broken link module…may be configured to attempt to locate one or more…alternative items or internal alternative sources. The internal alternatives may be based on a comparison between an item document and the one or more stored documents…the broken link module…may then compare the item document to the stored documents to assess whether any of the stored documents are similar enough to the item document to be a suitable internal alternative…the comparison may be based on a context similarity. The context similarity may treat the item document as a vector (a bag of words) and treat each of the stored documents as vectors (or bags of words)…when the vector distance between the item document and one of the stored documents is above a particular threshold, the stored document may be considered to have the same or a similar topic and thus a suitable internal alternative…the broken link module…may sort the internal alternatives based on the context similarities…the stored document having the highest context similarity may be sorted to be first, followed by the stored document having the next-highest context similarity…the broken link module…may then select one or more of the internal alternatives”).
Rose and Wantanabe are analogous art because they are from the same problem-solving area, replacing unavailable documents with substantially similar documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rose and Wantanabe before him or her, to combine the 
Therefore, it would have been obvious to combine Rose and Wantanabe to obtain the invention as specified in the instant claim(s).

Claim 2:
Rose discloses verifying if a linked document referred to by the hyperlink within the document is accessible; and based on a result of said verifying, replacing the hyperlink with the selected replacement hyperlink (0028-31).

Claim 3:
Rose discloses retrieving the document referred to by the hyperlink and determining the metadata associated with the document; and determining the set of candidate replacement hyperlinks based on at least one of the document or the metadata of the document (0017, 0028-31).

Claim 4:
Rose discloses the metadata associated with the document or the replacement document, respectively, comprise at least one of a title, a set of keywords, a brief description, a news topic, or information present, respectively, in the hyperlink or the replacement hyperlink (0017 and 0028-31).

Claim 5:
Rose discloses the document referred to by the hyperlink comprises a HTML document (0022 and 0028-31).

Claim 6:
Rose discloses determining the metadata comprises extracting content of at least one predefined HTML element, the predefined HTML element including at least one of a meta tag element or a title element (0017 and 0028-31).

Claim 7:
Rose discloses determining the set of candidate replacement hyperlinks, the candidate replacement hyperlinks referring to replacement documents of the content; in response to determining that the content is not accessible via the hyperlink, selecting a replacement hyperlink from the set of candidate replacement hyperlinks; and replacing the hyperlink by the replacement hyperlink (0028-31).

Claim 8:
Rose discloses determining the set of candidate replacement hyperlinks comprises: determining metadata indicative of a content; and searching replacement documents that match the metadata, resulting in the set of candidate replacement hyperlinks (0017 and 0028-31).

Claim 9:
Rose discloses the content is provided in a HTML document (0028-36).


Claim 10:
Claim 10 essentially recites a computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, that when executed causes a computer to complete the steps of claim 1. As Rose teaches the claimed computer program product (0045), Claim 10 is rejected over Rose, Chakra and Watanabe using the same rationale used in the rejection of claim 1. 

Claim 11:
Rose discloses verifying if a linked document referred to by the hyperlink within the document is accessible; and based on a result of said verifying, replacing the hyperlink with the selected replacement hyperlink (0028-31).

Claim 12:
Rose discloses retrieving the document referred to by the hyperlink and determining the metadata associated with the document; and determining the set of candidate replacement hyperlinks based on at least one of the document or the metadata of the document (0017, 0028-31).


Claim 13:
Rose discloses the metadata associated with the document or the replacement document, respectively, comprise at least one of a title, a set of keywords, a brief description, a news topic, or information present, respectively, in the hyperlink or the replacement hyperlink (0017 and 0028-31).

Claim 14:
Rose discloses the document referred to by the hyperlink comprises a HTML document (0022 and 0028-31).

Claim 15:
Rose discloses determining the metadata comprises extracting content of at least one predefined HTML element, the predefined HTML element including at least one of a meta tag element or a title element (0017 and 0028-31).

Claim 16:
Claim 16 essentially recites a computer system comprising: one or more processors, one or more computer-readable storage devices, and a plurality of program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors to complete the steps of claim 1. As Rose teaches the claimed computer system (0043-45), Claim 16 is rejected over Rose, Chakra and Watanabe using the same rationale used in the rejection of claim 1.


Claim 17:
Rose discloses program instructions to verify if a linked document referred to by the hyperlink within the document is accessible; and based on a result of said verifying, replacing the hyperlink with the selected replacement hyperlink (0028-31).

Claim 18:
Rose discloses program instructions to retrieve the linked document referred to by the hyperlink and determining the metadata associated with the linked document; and program instructions to determine the set of candidate documents based on at least one of the linked document or the metadata of the linked document (0017, 0028-31).

Claim 19:
Rose discloses the metadata associated with the document or the replacement document, respectively, comprise at least one of a title, a set of keywords, a brief description, a news topic, or information present, respectively, in the hyperlink or the replacement hyperlink (0017 and 0028-31).


Claim 20:
Rose discloses the document referred to by the hyperlink comprises a HTML document (0022 and 0028-31) and wherein the program instructions to determine the metadata comprises extracting content of at least one predefined HTML element, the predefined HTML element including at least one of a meta tag element or a title element (0017 and 0028-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177